Citation Nr: 1017240	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2008, the Board issued a decision which denied 
the Veteran's claim for an increased rating for posttraumatic 
stress disorder and remanded the Veteran's kidney disorder 
claim.


FINDINGS OF FACT

1.  An unappealed May 2001 rating decision denied service 
connection for a kidney disorder.

2.  The evidence received since the May 2001 final decision 
is cumulative or redundant of the evidence previously of 
record and does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a kidney 
disorder.


CONCLUSION OF LAW

New and material evidence has not been received to warrant 
reopening the claim of entitlement to service connection for 
a kidney disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

By a February 2009 letter the Veteran was provided notice 
describing the basis for the previous denial of his claim for 
service connection for a kidney disorder, as well as the 
evidence necessary to substantiate the element or elements 
found to be unsubstantiated in the previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the February 2009 VCAA-compliant 
letter was issued to the appellant, he was afforded an 
opportunity to respond.  Thereafter, the claim was 
readjudicated by VA in a Supplemental Statement of the Case 
dated in June 2009.  Under these circumstances, any notice 
defect on the part of VA was cured and thus resulted in no 
prejudice to the Veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that the Veteran's service treatment records 
and post service treatment records have been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The Veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the May 2001 denial, the record contained the 
Veteran's service treatment records and a November 2000 VA 
examination report.  The service treatment records show that 
the Veteran complained of painful urination in February 1969.  
In March, July and November 1969 urinalyses revealed red 
blood cells.  In April 1970 the Veteran complained of 
localized tenderness over the abdomen and urinalysis showed 
red blood cells.  The April 1970 discharge examination report 
does not indicate any kidney disorder.  A May 1970 Report of 
Medical History noted suspected kidney trouble.  A May 1970 
Statement of Medical Condition notes that the Veteran had a 
kidney infection and that he was cleared for separation.

At the November 2000 VA examination the Veteran reported a 
kidney disorder.  No kidney disorder was found.  The report 
includes a diagnosis of history of hematuria, asymptomatic.

The Veteran's appeal for service connection for a kidney 
disorder was denied by the RO by the May 2001 rating 
decision.  The RO determined that a chronic kidney disorder 
was not shown in service and that no current kidney disease 
was shown.  The Veteran did not appeal and the May 2001 
rating decision became final.  38 U.S.C.A. § 7105.

The evidence that has been obtained since the May 2001 final 
denial includes VA and private treatment records.  None of 
the medical records indicate that the Veteran has ever 
received a diagnosis of a chronic kidney disorder.  A July 
2003 VA record notes that the Veteran had red blood cells in 
his urine and the assessment included hematuria.  An October 
2004 VA record notes that the Veteran had sometimes been 
found to have hematuria, but that the Veteran had been 
asymptomatic.  The Veteran reported that he had received 
genitourinary evaluations four times previously, and all had 
produced negative results.  Genitourinary evaluation in 
October 2004 was also negative.

The Board notes that hematuria, or blood in the urine, 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are laboratory results and are not, in 
and of themselves, disabilities; they are, therefore, not 
disabling entities for which compensation is payable under 
VA's rating schedule).   Here, the Board notes that the 
Veteran was noted to have hematuria in service; this 
condition, however, is a symptom and not itself a disease. 
And on the evidence contained in the Veteran's claims file, 
the record does not reflect a current disability manifested 
by hematuria.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
has not been submitted.  The Veteran's claim was previously 
denied on the basis that he did not have a current kidney 
disability.  Since the May 2001 final decision the Veteran 
has not submitted any evidence indicating that he has a 
current kidney disability.  Because the evidence submitted 
since the last final decision is cumulative and/or does not 
relate to an unestablished fact necessary to substantiate the 
claim, the Veteran has not submitted new and material 
evidence.  Thus, the Board concludes that new and material 
evidence has not been presented to reopen the claim.


ORDER

The application to reopen the claim for service connection 
for a kidney disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


